El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En dos pleitos seguidos en la Corte Municipal de San Juan por Concepción G-uardiola contra La O Plores en cobro de pagarés fueron embargadas dos fincas de su demandado, cuyos embargos fueron anotados en el Registro de la Pro-piedad de San Juan, Sección Primera. Esas fincas fueron inscritas después por título de compra a favor de José Dolores Plores, quien transcurridos cuatro años desde las anota-ciones de esos embargos solicitó del registrador que por ese motivo cancelase esas anotaciones de embargo. Así lo hizo el registrador. Posteriormente solicitó Concepción G-uar- . diola en sus pleitos contra La O Flores que la corte mu-*719xiicipal ordenase al registrador que cancelara las anota-ciones de cancelación que hizo de esos embargos; moción que fué oída con notificación a La O Flores sin que éste compareciera y la corte ordenó las cancelaciones interesa-das. Presentado en el registro mandamiento para que fue-ran Lechas las cancelaciones solicitadas por Concepción Gfuar-diola, el registrador se negó a verificarlas por aparecer las fincas inscritas a favor de José Dolores Flores, persona distinta del demandado en la acción y quien no fué notifi-cado. Contra esa negativa se interpuso este recurso gu-bernativo por Concepción G-uardiola.
Estando las fincas inscritas ahora a nombre de José Dolores Flores y habiendo sido canceladas, equivacada o acer-tadamente, a petición suya las anotaciones de los embargos, no puede ser destruido el estado de derecho así creado en el registro sin audiencia del actual dueño a quien, benefician las cancelaciones practicadas. Por consiguiente, como para ordenar las cancelaciones no fué notificado José Dolores Flores, sino La O Flores que ya no tiene interés en las fin-cas según el registro, procedió correctamente el registrador al negarse a cumplir lo que se le ordenó y su resolución debe ser confirmada.